ORDER
PER CURIAM
In this consolidated appeal, the defendants, Ethicon Endo-Surgery, Inc., Washington University, and Dr. Steven Hunt, appeal the judgment of the Circuit Court of the City of St. Louis granting a new trial to the plaintiffs, Kristi and Jonathon Whitehead. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision. We affirm the trial court’s judgment. Rule 84.16(b)(5).